Citation Nr: 0534040	
Decision Date: 12/16/05    Archive Date: 12/30/05	

DOCKET NO.  95-16 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the severity of service-connected 
disabilities (TDIU).  

WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant was on inactive duty for training with the Ohio 
National Guard on October 3, 1992, when he sustained injuries 
in a motor vehicle accident.  As a result, service connection 
is in effect for:  Lumbosacral strain, rated at 20 percent 
disabling from March 10, 2003; partial amputation of the left 
index finger at the tip, rated as 10 percent disabling from 
October 5, 1992; cervical strain, rated as 10 percent 
disabling from October 5, 1992; and post concussion 
headaches, rated as 10 percent disabling from October 5, 
1992.  The combined disability rating of 40 percent has been 
in effect from March 10, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio, that denied entitlement to a total 
compensation rating based on individual unemployability.  The 
case was most recently before the Board in July 2004 at which 
time it was remanded for substantive and procedural purposes.  
The case has been returned to the Board for appellate review.

In a November 2004 statement, the veteran appeared to be 
raising claims of entitlement to service connection for 
disabilities involving the face, the shoulders, and the 
esophagus.  He also indicated that he wanted to reopen a 
claim for service connection for a left knee disability.  
These matters have not been developed or adjudicated by the 
RO and are referred back to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  Service connection is in effect for lumbosacral strain, 
rated as 20 percent disabling; partial amputation of the left 
index finger, rated as 10 percent disabling; cervical strain, 
rated as 10 percent disabling, and post concussion headaches, 
rated as 10 percent disabling.  The combined disability 
rating of 40 percent has been in effect since March 2003.

3.  The veteran has a high school education.  He has also had 
some vocational training.  

4.  The service-connected disabilities do not preclude the 
veteran from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000 and is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA have been 
published and are codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2005).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his possession.

With regard to the claim for TDIU, the Board notes that a 
substantially complete claim was received and initially 
adjudicated prior to the enactment of the VCAA.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, See 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans' Benefits Act of 2002, Public Law 
No. 107-330, Section 401, 116 Stat. 2820, 2832) (providing 
that "in making the determinations under [Section 7261(a)], 
the Court shall...take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA- content complying notice and proper subsequent VA 
process."  Id. at 120.   

In the case at hand, the veteran was provided the notice 
required under the VCAA and its implementing regulations by 
letters dated in July 2004 and August 2003.  Further, the 
case has previously been remanded by the Board for further 
development from both a procedural and substantive 
standpoint.  The veteran was issued a supplemental statement 
of the case dated as recently as September 2005.  These 
documents have informed him of the evidence required to 
substantiate his claim.  He has been given ample time to 
respond.  The Board notes that the case has been in appellate 
status for several years already.  In this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claim not been adjudicated before 
the RO provided the veteran notice required by the VCAA.  
Therefore, the Board believes that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and its implementing regulations and that any 
procedural error by the RO was not prejudicial to the 
veteran.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has been afforded appropriate VA 
examinations.  Included in the medical evidence is a 
September 2003 opinion from a VA physician.  The veteran has 
not identified any outstanding evidence or other information 
that could be obtained to substantiate his claim for TDIU.  
Accordingly, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and its 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.  

The appellant sustained injuries in a motor vehicle accident 
while on inactive duty for training with the Ohio National 
Guard on October 3, 1992.  Service connection has been 
established for:  Lumbosacral strain, rated as 20 percent 
disabling; cervical strain, rated as 10 percent disabling; 
post concussion headaches, rated as 10 percent disabling; and 
partial amputation of the left index finger, rated as 
10 percent disabling.  The combined disability rating of 
40 percent has been in effect since March 10, 2003.  

The evidence of record discloses the veteran has been in 
receipt of Social Security disability benefits since 1992.  
His primary diagnosis is disorders of back "discogenic and 
degenerative."  His secondary diagnosis is "affective 
disorders."  Medical records associated with the Social 
Security determination show treatment primarily for disc 
disease of the back.  The record did not contain significant 
findings regarding the veteran's service-connected partial 
amputation of the left index finger, his headaches, or 
cervical strain.

The medical evidence of record has been reviewed by the Board 
and includes the report of a March 2003 brain and spinal cord 
examination.  The claims folder was reviewed by the examiner.  
The appellant described the accident to the examiner.  He 
stated that currently he was using aspirin.  He added that 3 
to 5 days he would have radiating pain to the left lower 
extremity down to the knee associated with tingling 
dysesthesias in the left lateral thigh.  He maintained his 
weight at 185 pounds.  He was 5 feet 8 inches tall.  He 
complained of headaches ever since the accident and he stated 
these occurred daily.  He treated them by lying down in a 
dark room.  He indicated he had not worked since 1989.  

On examination it was indicated he was alert and properly 
oriented.  He walked comfortably on his heels or toes.  There 
was no compression tenderness on the cervical spine or any 
cervical spine complaint.  There was percussion tenderness 
involving the lumbosacral spine.  Range of motion of the 
lumbosacral spine was limited to about the degree expected 
from metallic fusion of the L5/S1 joint.  The appellant was 
able to extend to 20 degrees.  Lateroflexion to either side 
was to 20 degrees.  Rotation to either side was to 
45 degrees, and flexion was to 60 degrees.  At the extremes 
of all motions, he had increased low back pain.  While 
supine, straight leg raising was negative on the right to 
75 degrees, but positive on the left at 75 degrees.  
Lasegue's testing was also positive on the left.  There were 
no remarkable findings on neurological evaluation.  Notation 
was made that the appellant was missing the left fingertip 
for a prior accident.  

The diagnoses were:  Degenerative disc disease of the 
lumbosacral spine, status post fusion at the L5/S1 level; and 
tension headaches.  

The examiner commented that the appellant had three risk 
factors for degenerative disc disease of the lumbosacral 
spine.  These were listed as the appellant being overweight, 
being a heavy smoker, and using medications to treat his back 
pain.  It was noted that the current examination was little 
changed from prior examinations in the claims folder.  There 
were mechanical signs of mild degenerative disc disease of 
the lumbosacral spine and limitation of motion appropriate to 
fusion.  Again, notation was made that neurological 
examination was normal.  

With regard to the headaches, it was stated the headaches 
were a muscle tension type and responded to aspirin and rest.  
The appellant had not struck his head during the accident and 
did not lose consciousness.  He was disabled to the extent 
that he had continuous low back pain and sometimes had pain 
that radiated from the back to the left knee.  There was also 
limitation of motion of the lumbosacral spine.  The headaches 
were described as mild.  However, the examiner stated the 
veteran exhibited good mobility, had normal neurological 
examination, and was clearly of above-average intelligence.  
The condition had not become any worse during the past 
several years.  The examiner stated that "in fact, he [the 
veteran] has improved somewhat in that he no longer feels the 
need to take narcotic medications to control his pain and is 
exercising more than he had in the past."  

The veteran was also accorded an examination for evaluation 
of his amputation residuals by VA in March 2003.  He reported 
he was right-handed.  He stated he was able to use his left 
hand in a normal manner.  He described minimal pain and 
discomfort with it.  He was able to grip and grasp and had 
good dexterity with the hand.  It was stated "the left hand 
itself is not a disabling factor."  

On examination of the left hand, there was amputation to the 
distal phalanx of the left index finger.  There was no 
tenderness to soreness over the tip.  The veteran was able to 
move the rest of the finger into the palm.  He had normal 
motion in all the other small joints of the hands and 
fingers.  The diagnosis was partial amputation of the left 
index finger.  It was stated "there was no disability 
associated with this.  The patient is capable of working with 
the left hand."  

The veteran was also accorded a spinal examination by VA in 
March 2003.  The claims file was reviewed by the examiner.  
The veteran complained of persistent pain, soreness, and 
tenderness in and around the back.  He referred to flareups 
about once a month.  When the back would flare up, he had to 
spend time in bed and he stated the stiffness and soreness 
were much worse.  He did not report any radicular pain in the 
arms or hands.  He referred to headache pain when he would 
get some low back pain radiating into the buttock.  It was 
difficult to elicit whether there was any other true 
radicular pain at the present time.  He was not wearing a 
brace and was not using a cane.  He was able to stand or walk 
for less than an hour at a time.  He stated he had not been 
able to do his regular job working in a steel mill.  Notation 
was made that he needed vocational rehabilitation, although 
it was noted that he could perform normal daily activity.  It 
was indicated that he took care of a son at home. 

On examination he was described as able to ambulate without 
aids or assistance.  He exhibited normal station and gait.  
The neck showed minimal tenderness to soreness and no 
significant spasm.  Rotation to the left and right was 
70 degrees each way.  Flexion and extension were to 
45 degrees each.  There was at least slight pain at the 
extremes of motion.  

Examination of the low back showed a well-healed scar.  There 
was a little bit of lost lordosis, but no increased kyphosis 
or scoliosis.  He had pain with motion throughout the range 
of motion.  He was able to forward flex 60 to 90 degrees and 
bend and rotate 25 and 30 degrees, respectively.

The diagnoses were cervical and lumbosacral strain with 
arthritis and postoperative lumbosacral fusion.

The examiner opined that because of the chronic neck and back 
pain, the appellant "is going to be limited to light 
sedentary activities.  He is not going to be able to do heavy 
physical activities, as the steel plant work he had done 
before.  Separating out the symptoms from his failed back 
fusion is not possible."  

Of record is a September 2003 addendum from the physician who 
conducted the aforementioned brain and spinal cord 
examination.  He stated that based on the evidence, the 
appellant was "capable of employment that does not require 
heavy lifting, bending at the waist, running, or frequent 
ambulation.  He is of above-average intelligence and could do 
managerial work after appropriate additional education."

Of record is an October 2004 application for increased 
compensation based on unemployability.  The appellant 
indicated that his disability affected his full-time 
employment status in October 1992.  He further related he 
last worked in a full-time basis in October 2004.  He stated 
he worked on a part-time basis, about 20 hours a week, for a 
heating and cooling company doing installation work between 
May and October 2003.  He indicated that he had a high school 
education and reported having attended some vocational 
training classes.  




Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the appellant from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).

If there is only one such disability, it must be rated as 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. 
§ 4.16(a).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability; such 
cases should be referred to the Director, Compensation and 
Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).

The critical inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

As noted above, service connection is in effect for 
lumbosacral strain, partial amputation of left index finger, 
cervical strain, and post concussion headaches.  The combined 
rating of 40 percent has been in effect from March 10, 2003.  
Because the veteran's combined rating has never been greater 
than 40 percent, and because he has no disability rated at 
40 percent or more, he does not meet the minimum schedular 
criteria for the assignment of a TDIU.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for initial consideration, but concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the claim.  In this regard, the Board 
notes that the recent medical evidence has resulted in 
opinions that the veteran is employable in sedentary 
occupations.  The physician who conducted the brain and 
spinal cord examination of the veteran in March 2003 opined 
in September 2003 that the appellant was capable of 
employment that did not require heavy lifting, bending at the 
waist, running, or frequent ambulation.  That examiner 
described the appellant as being of above-average 
intelligence and believed he could perform managerial work 
with appropriate additional education.  The report of the 
examination by that individual reflected essentially normal 
neurological findings.  Notation was made that the back had 
been fused at the L5/S1 level, but the appellant exhibited 
essentially normal lumbosacral spine motion in all 
directions.  Findings of arthritis that were made at that 
time were suggestive of only "early minimal" arthritic 
changes.  Further, with regard to the veteran's headaches, 
the examiner noted they responded to aspirin and rest.  Also, 
the headaches were described as only mild in degree.  

With regard to the service-connected amputation of the left 
index finger, it was stated that there was no disability 
whatsoever associated with the amputation and the appellant 
was described as capable of working with his left hand.  
Other than notation of minimal pain and discomfort, there 
were no abnormal findings and it was stated the appellant 
exhibited normal motion of the finger and exhibited good grip 
and grasp and dexterity.  

As for the examination of the spine, the medical evidence 
reflects that although the appellant complains of chronic 
neck and back pain, this does not rule out light sedentary 
activities.

In view of the foregoing, the Board finds the evidence shows 
no unusual or exceptional circumstances that would justify a 
referral of the total rating claim to





 the Director of the VA Compensation and Pension Service for 
extraschedular consideration.  The preponderance of the 
evidence is against the claim.

ORDER

Entitlement to TDIU is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


